t c memo united_states tax_court edward d clark petitioner v commissioner of internal revenue respondent docket no filed date june l harris and ellin vicki palmer for petitioner michael w berwind for respondent memorandum findings_of_fact and opinion cohen judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal_income_tax deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure year after concessions the issues for decision are whether for the years in issue petitioner may exclude from gross_income wages earned while working in international waters whether for the years in issue petitioner may deduct at federal per_diem rates meal expenses that petitioner did not pay or incur and whether for the years in issue petitioner is subject_to accuracy-related_penalties pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in scotland the united kingdom when he filed his petition petitioner is a citizen_of_the_united_states but resided in scotland during the years in issue petitioner was employed at various times during the years in issue by maersk line ltd maersk as a second officer aboard two of maersk’s vessels the able and the invincible the able is an undersea surveillance ship and was operated by maersk under a subcontracting arrangement with the u s navy and the u s military sealift command the invincible is a guided missile tracking ship and was operated by maersk under a subcontracting arrangement with the u s air force and the u s military sealift command while petitioner was at work during the years in issue maersk provided him with meals_and_lodging without charge maersk did not provide petitioner with a per_diem_allowance for work-related meals or incidental_expenses at all times when petitioner was working aboard either the able or the invincible during the years in issue those vessels were either docked in foreign ports or sailing in international waters the locations of the able and the invincible for the periods when petitioner was employed by maersk aboard the vessels during the years in issue are reflected below vessel able invincible dates location international waters glasgow scotland singapore international waters singapore international waters okinawa japan international waters okinawa japan international waters singapore invincible invincible invincible international waters singapore sasebo japan international waters sasebo japan international waters sasebo japan international waters sasebo japan international waters sasebo japan international waters singapore international waters singapore international waters singapore jabel ali u a e bahrain international waters bahrain international waters singapore international waters singapore bahrain international waters jebel ali u a e international waters bahrain between september and date petitioner was on paid sick leave from maersk and was recuperating in singapore where the invincible was docked when petitioner became ill and at home in scotland during petitioner worked in international waters for a total of days and in foreign ports for a total of days during petitioner worked in international waters for a total of days and in foreign ports for a total of days during petitioner worked a total of days in international waters and in foreign ports for a total of days petitioner was not employed in the united_states at any time during the years in issue petitioner filed federal_income_tax returns for and and attached to them forms 2555-ez foreign_earned_income_exclusion claiming that all of his income in those years was foreign_earned_income excluded from gross_income under sec_911 for federal_income_tax purposes on hi sec_2002 return petitioner reported dollar_figure in taxable interest and dollar_figure in gross wages consisting of wage income maersk military retirement pay vacation pay total dollar_figure dollar_figure dollar_figure dollar_figure on his return petitioner reported gross wages of dollar_figure consisting of wage income maersk military retirement pay vacation pay interest_income total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner received additional interest_income of dollar_figure in that he failed to report on his return petitioner reported dollar_figure in taxable interest and gross wages of dollar_figure consisting of wage income maersk military retirement pay vacation pay total dollar_figure dollar_figure dollar_figure dollar_figure petitioner received an additional dollar_figure of military retirement pay in that he failed to report petitioner has conceded that the interest_income and u s military retirement pay he received in the years in issue are not excludable as foreign_earned_income petitioner’s earned_income for the years in issue consists of wage income and vacation pay the amount of petitioner’s earned_income for each of the years in issue is year total earned_income dollar_figure dollar_figure dollar_figure income earned in international waters opinion u s citizens are generally taxed on their worldwide income unless a specific exclusion applies sec_61 gross_income means all income from whatever source derived 265_us_47 117_tc_95 affd sub nom 357_f3d_1108 10th cir affd sub nom 68_fedappx_44 9th cir sec_911 provides in relevant part that a qualified_individual may elect to exclude subject_to limitations set forth in sec_911 his or her foreign_earned_income from gross_income sec_911 defines an individual’s foreign_earned_income as the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual a legislative_regulation is made pursuant to a specific grant of authority often without precise congressional guidance to define a statutory term or prescribe a method of executing a statutory provision 106_tc_1 legislative regulations are entitled to chevron_deference and are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute 467_us_837 the regulations promulgated under the specific delegation of authority by congress in sec_911 provide the following definition of a foreign_country for purposes of the foreign_earned_income_exclusion under sec_911 h foreign_country the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources sec_1_911-2 income_tax regs petitioner does not challenge the validity of the regulation defining a foreign_country for purposes of sec_911 primarily as any territory under the sovereignty of a government other than that of the united_states under general principles of international law international waters are not under the sovereignty of any nation 394_us_11 thus international waters are not a foreign_country for purposes of sec_911 and income petitioner earned while traveling in international waters is not foreign_earned_income excludable from gross_income see 433_fsupp_936 e d la without addressing or challenging the regulatory definition of foreign_country under sec_1_911-2 income_tax regs petitioner argues that we should read sec_911 in conjunction with the general sourcing_rules under sec_863 and conclude that petitioner’s income earned while traveling in international waters is foreign_source_income sec_863 provides special sourcing_rules for certain transportation_income when that transportation begins or ends in the united_states or one of its possessions because u s citizens are subject_to tax on their worldwide income sourcing_rules are generally not relevant to u s citizens see 678_f2d_180 sec_1_1-1 income_tax regs even if general sourcing_rules were applicable in this case to override the plain meaning of sec_911 and the regulations sec_863 would not apply to petitioner’s situation because his voyages neither began nor ended in the united_states or one of its possessions rather sec_863 would require petitioner to include income earned in international waters as income from ocean activities sourced in the united_states see 473_f3d_790 7th cir affg 126_tc_89 sec_863 provides in relevant part as follows sec_863 source_rules for space and certain ocean activities -- in general --except as provided in regulations any income derived from a space or ocean activity-- a if derived by a united_states_person shall be sourced in the united_states space_or_ocean_activity --for purposes of paragraph -- a in general --the term space_or_ocean_activity means-- ii any activity conducted on or under water not within the jurisdiction as recognized by the united_states of a foreign_country possession_of_the_united_states or the united_states b exception for certain activities -- the term space_or_ocean_activity shall not include-- i any activity giving rise to transportation_income as defined in sec_863 for purposes of the internal_revenue_code the definition of united_states_person includes any citizen_of_the_united_states sec_7701 although he resides in scotland petitioner is a u s citizen his income earned in international waters is income from a space_or_ocean_activity as defined in sec_863 thus that income is sourced in the united_states sec_863 while petitioner may as the parties have stipulated exclude income earned in foreign ports from gross_income his income earned while working in international waters does not constitute foreign_earned_income for purposes of the exclusion under sec_911 and must be included in his gross_income for the years in issue meal expense deductions sec_162 permits taxpayers to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year and specifically includes traveling expenses including amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business sec_162 sec_274 generally disallows any deduction under sec_162 for among other things any traveling expense including meals_and_lodging while away from home unless the taxpayer complies with stringent substantiation requirements as to the amount time and place and business_purpose of the expense sec_274 sec_274 authorizes the secretary to provide by regulations that some or all of these substantiation requirements shall not apply in the case of an expense which does not exceed an amount prescribed pursuant to such regulations under the applicable sec_274 regulations the commissioner is authorized to prescribe rules under which optional methods of computing expenses including per_diem allowances for ordinary and necessary expenses for traveling away from home may be regarded as satisfying the substantiation requirements of sec_274 sec_1_274-5 income_tax regs under this authority the commissioner issued revproc_2001_47 2001_2_cb_332 applicable to petitioner’s travel january through date revproc_2002_63 2002_2_cb_691 applicable to petitioner’s travel date through date revproc_2003_80 2003_2_cb_1037 applicable to petitioner’s travel date through date and revproc_2004_60 2004_2_cb_682 applicable to petitioner’s travel october through date collectively the applicable revenue procedures under the applicable revenue procedures taxpayers may elect to use in lieu of substantiating actual expenses certain authorized methods for deemed substantiation of employee lodging meal and incidental_expenses incurred while traveling away from home revproc_2002_63 sec_1 c b pincite revproc_2003_80 sec_1 c b pincite and revproc_2004_60 sec_1 c b pincite each provide the following introduction sec_1 purpose this revenue_procedure updates the previous revenue_procedure relating to per_diem allowances by providing rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meal and incidental_expenses or for meal and incidental_expenses incurred while traveling away from home will be deemed substantiated under sec_1_274-5 of the income_tax regulations when a payor the employer its agent or a third party provides a per_diem_allowance under a reimbursement or other expense allowance arrangement to pay for the expenses in addition this revenue_procedure provides an optional method for employees and self-employed individuals who pay or incur meal costs to use in computing the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses use of a method described in this revenue_procedure is not mandatory and a taxpayer may use actual allowable expenses if the taxpayer maintains adequate_records or other_sufficient_evidence for proper substantiation revproc_2001_47 sec_1 c b pincite is almost identical to the passage quoted above but the following sentence is omitted this revenue_procedure also provides an optional method for use in computing the deductible costs of incidental_expenses paid_or_incurred while traveling away from home by employees and self-employed individuals who do not pay or incur meal costs and who are not reimbursed for the incidental_expenses revproc_2002_63 sec_4 c b pincite revproc_2003_80 sec_4 c b pincite and revproc_2004_60 sec_4 c b pincite expressly provide that taxpayers who do not pay or incur meal expenses when traveling away from home may use in lieu of providing actual receipts to substantiate incidental_expenses an established per_diem rate of dollar_figure or dollar_figure depending on which revenue_procedure is applicable for the date of travel revproc_2001_47 sec_4 c b pincite which provides specific rules for the per_diem substantiation method does not contain a similar provision however we have held previously that the incidental portion of the per_diem rates for meals and incidental_expenses m ie may be used as deemed substantiation of incidental_expenses when meals are provided by a taxpayer’s employer 115_tc_210 the applicable revenue procedures provide that the federal m ie rate will be applied with stated exceptions in the same manner as applied under the federal travel regulations c f_r secs in effect at the time each respective revenue_procedure was released maersk furnished petitioner with lodging and meals without charge while he was working on its vessels during the years in issue although petitioner did not pay for his meals while at sea or while docked in foreign ports he argues that he is entitled to deduct the full m ie per_diem rate for those days for which he must include income earned in international waters petitioner asserts that the applicable revenue procedures permit him to deduct the full applicable m ie rate for work-related travel even though all of his meals were provided to him free of charge by maersk but his only argument in support of this assertion rests on the absence of any explicit requirement in internal_revenue_service publications that a taxpayer actually pay for his meals in order to qualify for the standard_meal_allowance deduction petitioner argues further that this issue is novel to the court we disagree in johnson v commissioner supra the taxpayer also a merchant seaman deducted the full federal m ie rates on his return even though all of his meals were provided to him free of charge by his employer we held that because the taxpayer’s actual expenses consisted solely of incidental_expenses his use of the m ie rates to calculate his deductions for business_expenses due to travel away from home was limited to the incidental portion of those rates id pincite the taxpayer established that he had incurred incidental_expenses during his travel away from home and was allowed to use the incidental portion of the m ie rates to substantiate those expenses in lieu of providing actual receipts the purpose of the federal per_diem rates is to ease the burden of substantiating travel_expenses away from home not to eliminate the requirement that those expenses be incurred before they can be claimed as deductions from income although petitioner contends that the court has not yet addressed this issue we explicitly stated in johnson v commissioner supra pincite we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses petitioner is not entitled to deductions for meal expenses he did not pay or incur see balla v commissioner tcmemo_2008_18 he is however as respondent has conceded entitled to a miscellaneous itemized_deduction for incidental_expenses as permitted in johnson and the applicable revenue procedures for the years in issue but only with respect to those days when petitioner was working in international waters and for which he must include income earned accuracy-related_penalty sec_6662 imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or substantial_authority id pincite rule a the accuracy-related_penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability this factor includes in some circumstances the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional id respondent’s burden of production has been met petitioner has conceded that he received but failed to include in gross_income the following amounts of interest_income and u s military retirement pay in the years in issue year interest_income dollar_figure u s military retirement pay dollar_figure dollar_figure dollar_figure petitioner also concedes that he either failed to report that income on his returns for the years in issue or improperly excluded it as foreign_earned_income because petitioner’s income earned in international waters is includable in his gross_income petitioner also improperly excluded from gross_income the following amounts calculated by multiplying petitioner’s total earned_income for each year by the ratio of days worked in international waters to total days worked for that year year days worked in international waters amount includable in gross_income total days worked total days worked total days worked dollar_figure dollar_figure dollar_figure petitioner excluded all his income for the years in issue as foreign_source_income on his returns claiming that he had no federal tax_liability and that he was entitled to refunds of all taxes withheld during those years if for any year in issue the amount of gross_income that petitioner failed to include as required results in an understatement of income_tax exceeding dollar_figure then petitioner is subject_to the accuracy-related_penalty for a substantial_understatement for that year sec_6662 and b if however the resulting understatement of income_tax does not exceed dollar_figure for any of the years in issue then petitioner is not liable for the penalty under sec_6662 unless that understatement is the result of petitioner’s negligence or disregard of rules and regulations sec_6662 and b petitioner argues that he was not negligent in preparing his returns for the years in issue petitioner testified at trial that he had reviewed several publications on the internal revenue service’s web site to assist him in preparing his returns petitioner’s testimony focused on his prior review of special rates that transportation workers may use to calculate business_expense deductions specifically meal expenses however petitioner did not claim any deductions for expenses on his returns for the years in issue his testimony on this point relates to his position at trial and on brief that he is entitled to standardized meal expense deductions for meal expenses he neither paid nor incurred rather than the position he took on his returns in which he claimed that he was liable for no federal_income_tax petitioner did not consult a tax professional before taking this position on his returns petitioner also testified at trial that he read the instructions to form 2555-ez before he completed his returns for the years in issue those instructions state in relevant part that foreign_earned_income does not include amounts paid_by the u s government petitioner improperly and unreasonably excluded his u s military retirement pay from gross_income for all years in issue petitioner argues that he should not be liable for the accuracy-related_penalties under sec_6662 because in spite of his failure to account for some minimal interest and military retirement pay income for the years in issue his returns were timely and substantially accurate however petitioner’s returns were not substantially accurate petitioner haphazardly prepared his returns for the years in issue incorrectly characterizing all of his income as wages and failing to include dollar_figure of retirement pay in he then excluded all of that income as foreign_earned_income disregarding the instructions that clearly stated his military retirement pay was ineligible for the exclusion petitioner has failed to show that his positions on his returns for the years in issue were taken with reasonable_cause and in good_faith within the meaning of sec_6664 he has presented no evidence that he acted in reasonable reliance on the advice of a tax professional in asserting the positions taken on his returns he claims that he read the instructions to form 2555-ez before claiming the foreign_earned_income_exclusion of all of his income for the years in issue however those instructions make clear that u s military retirement pay is not foreign_earned_income petitioner failed to include his military retirement pay as gross_income and instead characterized those amounts as wage income and excluded them petitioner’s general arguments that his income earned in international waters is foreign_source_income excludable under sec_911 from gross_income while extensive ignore the plain provisions of sec_911 and the legislative regulations petitioner relies on the general sourcing_rules of sec_861 through but those sections do not provide a rule for sourcing income in petitioner’s particular situation petitioner has not addressed the terms of the statute and the regulations under sec_911 and in excluding all of his income from gross_income for federal_income_tax purposes has not shown that he took care to assess properly his tax_liability or that he had reasonable_cause in failing to do so thus petitioner is liable for the accuracy-related_penalty under sec_6662 for underpayments attributable to negligence or disregard of rules or regulations in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
